Exhibit 10.4



PROPRIETARY MATTERS AGREEMENT
THIS PROPRIETARY MATTERS AGREEMENT (“Agreement”) is made by and between Cabela’s
Incorporated, a Delaware corporation (“Company” or “Cabela’s”), and you as a
selected employee of the Company or one of its Subsidiaries (“Employee”),
effective as of the date of your acceptance.
WITNESSETH:
WHEREAS, Company has invested, and will continue to invest, substantial time,
effort, and money in the development of its Goodwill (defined below), trade
secrets, business methods and procedures, technology, and other specific
confidential and proprietary information which enables Company to compete
successfully in its business of the marketing and sale of hunting, fishing, and
camping equipment and other outdoor sporting and recreational goods, apparel,
and services through retail stores and through direct marketing, including paper
or other tangible catalogs, electronic catalogs, or other electronic media;
WHEREAS, during the course of Employee’s employment, Company has disclosed and
will continue to disclose to Employee, and allow Employee access to and the use
of, knowledge concerning its trade secrets, business methods and procedures,
technology, and other specific confidential and proprietary information, all of
which constitute the property of Company;
WHEREAS, the unauthorized use or disclosure of such information would be greatly
damaging to Company and the success of its business;
WHEREAS, Company established the Cabela’s Incorporated 2013 Stock Plan (the
“2013 Plan”) and has conditioned the grant of certain stock options and
restricted stock units pursuant to the 2013 Plan upon the execution of certain
proprietary matters agreements; and
WHEREAS, Company desires to grant Employee certain stock options and/or
restricted stock units pursuant to the 2013 Plan (collectively, the “20__
Awards”), the grant of which is conditioned upon Employee entering into this
Agreement (any prior options and restricted stock units granted to Employee
pursuant to the 2013 Plan, the Cabela’s Incorporated 2004 Stock Plan, and the
20__ Awards shall be collectively referred to as the “Equity Awards”).
NOW, THEREFORE, in consideration of the mutual promises contained herein, and as
a condition to Company granting Employee the 20__ Awards, and to allow Employee
access to and use of its confidential and proprietary information, Company and
Employee agree as follows:
1.Nondisclosure of Confidential Information.
(a)    Access. Employee acknowledges that employment with Company or any of its
affiliates necessarily has involved, and will involve, exposure to, familiarity
with, and the opportunity to learn highly sensitive, confidential, and
proprietary information of Company, which may include, without limitation,
information about Company’s products and services, markets, customers and
prospective customers, the buying patterns and needs of customers and
prospective customers, purchasing histories with vendors and suppliers, contact
information for customers, prospective customers, vendors and suppliers,
miscellaneous business relationships, investment

1

--------------------------------------------------------------------------------



products, pricing, quoting, costing systems, billing and collection procedures,
proprietary software and the source code thereof, financial and accounting data,
data processing and communications, technical data, marketing concepts and
strategies, business plans, mergers and acquisitions, research and development
of new or improved products and services, and general know-how regarding the
business of Company and its products and services (collectively referred to
herein as “Confidential Information”). Employee expressly acknowledges and
agrees that Confidential Information may include, without limitation,
confidential and proprietary information belonging to various third parties,
such as Company’s subsidiaries, affiliates, vendors, agents, or customers, but
which has been and will be entrusted to Company for use by Company to conduct
its business. The failure to mark or designate information as “confidential” or
“proprietary” shall not prevent information that has been or will be accessed by
or disclosed to Employee from being deemed Confidential Information under this
Agreement.
(b)    Valuable Asset. Employee further acknowledges that the Confidential
Information is a valuable, special, and unique asset of Company, such that the
unauthorized disclosure or use by Employee or persons or entities outside
Company would cause irreparable damage to the business of Company. Accordingly,
Employee agrees that, during and after Employee’s employment with Company or any
of its affiliates, Employee shall not directly or indirectly disclose to any
person or entity or use for any purpose or permit the exploitation, copying, or
summarizing of any Confidential Information of Company, except as specifically
required in the proper performance of Employee’s duties for Company. Employee
represents and warrants that no such disclosure or use has occurred prior to the
date hereof.
(c)    Confidential Relationship. Company considers much of its Confidential
Information to constitute trade secrets of Company which have independent value,
provide Company with a competitive advantage over its competitors who do not
know the trade secrets, and are protected from unauthorized disclosure under
applicable law (“Trade Secrets”). However, whether or not the Confidential
Information constitutes Trade Secrets, Employee acknowledges and agrees that the
Confidential Information is protected from unauthorized disclosure or use due to
Employee’s covenants under this Agreement and Employee’s fiduciary duties as an
employee of Company or any of its affiliates.
(d)    Duties. Employee acknowledges that Company has instituted, and will
continue to institute, update, and amend policies and procedures designed to
protect the confidentiality and security of Company’s Confidential Information,
including, but not limited to, policies and procedures designed by Company to
protect the status of Company’s Trade Secrets. Employee agrees to take all
appropriate action, whether by instruction, agreement or otherwise, to ensure
the protection, confidentiality, and security of Company’s Confidential
Information, to protect the status of Company’s Trade Secrets, and to satisfy
Employee’s obligations under this Agreement.
(e)    Return of Documents. Employee acknowledges and agrees that the
Confidential Information is and at all times shall remain the sole and exclusive
property of Company. Upon the termination of Employee’s employment with Company
or any of its affiliates or upon request by Company at any time, Employee will
promptly return to Company in good condition all Company property, including,
without limitation, all documents, data, and records of any kind, whether in
hard copy or electronic form, which contain any Confidential Information or
which were prepared based on Confidential Information, including any and all
copies thereof, as well as all

2

--------------------------------------------------------------------------------



such materials furnished to or acquired by Employee during the course of
Employee’s employment with Company or any of its affiliates.
(f)    Use of Company’s Computers. Employee is not authorized to access or use
the Company’s computers, email, or related computer systems to compete or to
prepare to compete, or to otherwise compromise the Company’s legitimate business
interests, and unauthorized access to or use of the Company’s computers in
violation of this understanding may subject Employee to civil and/or criminal
liability.
2.    Development of Intellectual Property.
(a)    Definition of Intellectual Property. As used herein, the term
“Intellectual Property” shall include, without limitation, any inventions,
technological innovations, discoveries, designs, formulas, know-how, processes,
business methods, patents, trademarks, service marks, copyrights, computer
software, ideas, creations, writings, lectures, illustrations, photographs,
motion pictures, scientific and mathematical models, improvements to all such
property, and all recorded material defining, describing, or illustrating all
such property, whether in hard copy or electronic form.
(b)    Company’s Rights in Intellectual Property. Employee agrees that all
right, title, and interest of every kind and nature, whether now known or
unknown, in and to any Intellectual Property invented, created, written,
developed, conceived, or produced by Employee during Employee’s employment with
Company or any of its affiliates (i) whether using Company’s equipment,
supplies, facilities, and/or Confidential Information, (ii) whether alone or
jointly with others, (iii) whether or not contemplated by the terms of
Employee’s employment, and (iv) whether or not during normal working hours, that
are within the scope of Company’s actual or anticipated business operations or
that relate to any of Company’s actual or anticipated products or services are,
and shall be, the exclusive property of Company and shall hereinafter be
referred to as “Company Intellectual Property.” Employee hereby assigns,
transfers, and conveys to Company all of Employee’s right, title, and interest
in and to all Company Intellectual Property existing as of the date of this
Agreement.
(c)    Employee’s Obligations. Employee agrees to take all reasonably necessary
actions, while employed and thereafter, to enable Company to obtain, register,
perfect, and/or otherwise protect its rights in Company Intellectual Property in
the United States and all foreign countries. Employee irrevocably waives any
“moral rights,” or other rights with respect to attribution of authorship or
integrity of Company Intellectual Property, that Employee may have under any
applicable law or under any legal theory.
(i)    Without limiting the generality of the foregoing, Employee hereby
consents and agrees to: a) promptly and fully disclose to Company any and all
Company Intellectual Property; b) assign to Company all rights to Company
Intellectual Property without limitation or royalty; and c) execute all
documents necessary for Company to obtain, register, perfect, or otherwise
protect its rights in Company Intellectual Property. Consideration for
Employee’s assignment to Company is hereby acknowledged. In the event Company is
unable, after reasonable effort, to secure Employee’s signature on any documents
necessary to effectuate this provision, Employee hereby irrevocably designates
and appoints Company as Employee’s agent and attorney-in-fact, to act for and on
Employee’s behalf, and to execute any such documents and to do all other
lawfully permitted

3

--------------------------------------------------------------------------------



acts to further the protection of Company Intellectual Property with the same
legal force and effect as if executed by Employee.
(ii)    To the extent, if any, that any Company Intellectual Property is
unassignable or that Employee retains any right, title, or interest in and to
any Company Intellectual Property, Employee: a) unconditionally and irrevocably
waives the enforcement of such rights, and all claims and causes of action of
any kind against Company with respect to such rights; b) agrees, at Company’s
request, to consent to and join in any action to enforce such rights; and c)
hereby grants to Company a perpetual, exclusive, irrevocable, fully paid-up,
royalty-free, transferable, sub-licensable (through multiple levels of
sublicenses), worldwide right and license to use, reproduce, distribute,
display, and perform (whether publicly or otherwise), prepare derivative works
of and otherwise modify, make, have made, sell, offer to sell, import and
otherwise use, disclose, and exploit (and have others exercise such rights on
behalf of Company) all or any portion of Company Intellectual Property, in any
form or media (now known or later developed). The foregoing license includes,
without limitation, the right to make any modifications to Company Intellectual
Property regardless of the effect of such modifications on the integrity of
Company Intellectual Property, and to identify Employee, or not to identify
Employee, as one or more authors of or contributors to Company Intellectual
Property or any portion thereof, whether or not Company Intellectual Property or
any portion thereof has been modified.
(iii)    Employee agrees to assist Company in connection with any demands,
reissues, oppositions, litigation, controversy, or other actions involving any
item of Company Intellectual Property.
(iv)    Employee agrees to undertake the foregoing obligations both during and
after Employee’s employment with Company or any of its affiliates, without
charge, but at Company’s expense with respect to Employee’s reasonable
out-of-pocket costs. Employee further agrees that Company may, in its sole
discretion, deem Company Intellectual Property as a Trade Secret, in which case
Employee will comply with the Confidential Information provisions in this
Agreement.
(v)    Notwithstanding the foregoing, and consistent with Delaware Code Title 19
Section 805, Employee is hereby notified that no provision in this Agreement
requires Employee to assign any of his or her rights to an invention for which
no equipment, supplies, facility, or trade secret information of Company was
used and which was developed entirely on Employee’s own time, unless (a) the
invention relates (i) to the business of Company or (ii) to Company’s actual or
demonstrably anticipated research or development, or (b) the invention results
from any work performed by Employee for Company.
3.    Acknowledgment of Company’s Goodwill.
Employee acknowledges that Company has expended and will continue to expend
considerable time, effort, and resources to develop and market its products and
services, that the relationships between Company and its employees, independent
contractors, customers, prospective customers, vendors, and suppliers are
valuable assets of Company and key to its success, and that employees of Company
establish close professional relationships with other

4

--------------------------------------------------------------------------------



employees, independent contractors, customers, vendors, and suppliers of Company
in the course of their relationship with Company, all of which constitute
goodwill of Company (“Goodwill”).
4.    Nonsolicitation of Customers.
In order to prevent the improper use of Confidential Information and the
resulting unfair competition and misappropriation of Goodwill and other
proprietary interests, Employee agrees that while Employee is employed by
Company or any of its affiliates and for a period of eighteen (18) months
following the termination of Employee’s employment for any reason whatsoever,
whether such termination is voluntary or involuntary, and regardless of cause,
Employee will not, directly or indirectly, on Employee’s own behalf or by aiding
any other individual or entity, call on, solicit the business of, sell to,
service, or accept business from any of Company’s customers (with whom Employee
had personal contact and did business with during the eighteen (18) month period
immediately prior to the termination of Employee’s employment) for the purpose
of providing said customers with products and/or services of the type or
character typically provided to such customers by Company.
5.    Nonsolicitation of Vendors.
In order to prevent the improper use of Trade Secrets and Confidential
Information and the resulting unfair competition and misappropriation of
Goodwill and other proprietary interests, Employee agrees that while Employee is
employed by Company or any of its affiliates and for a period of eighteen (18)
months following the termination of Employee’s employment for any reason
whatsoever, whether such termination is voluntary or involuntary, and regardless
of cause, Employee will not, directly or indirectly, on Employee’s own behalf or
by aiding any other individual or entity:
(a)    Encourage, discourage, interfere with, or otherwise cause, in any manner,
any business partner, independent contractor, vendor, or supplier of Company to
curtail, sever, or alter its relationship or business with Company; or
(b)     Solicit, communicate, or do business with any of Company’s business
partners, independent contractors, vendors, or suppliers (with whom Employee had
personal contact and did business with during the eighteen (18) month period
immediately prior to the termination of Employee’s employment) for or on behalf
of a Competitor (as defined by Section 7, below).
6.    Nonsolicitation of Employees.
Employee agrees that while Employee is employed by Company or any of its
affiliates and for a period of eighteen (18) months following the termination of
Employee’s employment for any reason whatsoever, whether such termination is
voluntary or involuntary, and regardless of cause, Employee will not, directly
or indirectly, on Employee’s own behalf or by aiding any other individual or
entity, hire, employ, or solicit for employment any employee of Company with
whom Employee had personal contact or about whom Employee received Confidential
Information while employed by Company or any of its affiliates.

5

--------------------------------------------------------------------------------



7.    Noncompetition.
In order to prevent the improper use of Trade Secrets and Confidential
Information and the resulting unfair competition and misappropriation of
Goodwill and other proprietary interests, Employee agrees that while Employee is
employed by Company or any of its affiliates and for a period of eighteen (18)
months following the termination of Employee’s employment for any reason
whatsoever, whether such termination is voluntary or involuntary, and regardless
of cause, Employee will not, directly or indirectly, perform services within the
United States of America or Canada for a Competitor that are the same as or
similar to the services Employee performed for Company during the eighteen (18)
month period immediately prior to the termination of Employee’s employment. For
purposes of this Agreement, a “Competitor” of Company shall mean Bass Pro Shops,
Gander Mountain, Sportsman’s Warehouse, The Sportsman’s Guide, Orvis, Dick’s
Sporting Goods, The Sport’s Authority, Big 5 Sporting Goods, Scheels, L.L. Bean,
Lands’ End, REI, Academy, Field & Stream, Wholesale Sports, Sail, Le Baron,
Mountain Equipment Co-op, Canadian Tire, The Fishin’ Hole, Northwest Company, or
any other multi-state, multi-province, and/or multi-channel retailer engaged in
the sale of products and/or services associated with hunting, fishing, or
camping.
8.    Reasonable Restrictions.
(a)    Applicable to any Status. Employee acknowledges and agrees that the
post-employment obligations of this Agreement shall be applicable to Employee
regardless of whether Employee engages in any such competing business activity
as an individual or as a sole proprietor, stockholder, partner, member, officer,
director, employee, agent, consultant, or independent contractor of any other
entity.
(b)    Tolling. In the event Employee is in breach of the post-employment
obligations of this Agreement, the eighteen (18) month post-employment
enforcement period of this Agreement shall be tolled, until such breach is ended
unless an injunction is in place to protect Company’s interests, up to a maximum
extension of eighteen (18) months.
(c)    Reasonable Restriction. In signing this Agreement, Employee is fully
aware of the restrictions that this Agreement places upon Employee’s future
employment or contractual opportunities with someone other than Company.
However, Employee understands and agrees that Employee’s employment by Company
or any of its affiliates, Employee’s privileged position within Company, and
Employee’s access to Company Confidential Information and Intellectual Property
of Company makes such restrictions both necessary and reasonable. Employee
further acknowledges and agrees that the eighteen (18) months provided in
Sections 4 through 7 of this Agreement may not be an adequate period of time for
Company to implement changes or additional procedures to protect Company’s Trade
Secrets and/or Confidential Information, but that such period is a reasonable
approximation of the amount of time necessary. Employee finally acknowledges and
agrees that the restrictions hereby imposed constitute reasonable protections of
the legitimate business interests of Company and that they will not unduly
restrict Employee’s opportunity to earn a reasonable living following the
termination of Employee’s employment.
9.    Intended Third Party Beneficiaries.
Employee acknowledges and understands that some of the Confidential Information,
Intellectual Property, and/or Trade Secret information accessible to Employee in
the

6

--------------------------------------------------------------------------------



performance of Employee’s duties during Employee’s employment may belong to and
be provided by Company’s affiliates (“Third Party Beneficiaries”). For purposes
of this Agreement, the term “affiliates” means any entity under common control
or ownership with Company, including, without limitation, Company’s
subsidiaries. Employee expressly acknowledges and agrees that the Third Party
Beneficiaries are intended third party beneficiaries of this Agreement as it
pertains to Employee’s obligations under this Agreement and shall have the right
to enforce this Agreement directly against Employee in their own names or
jointly with Company or each other. This Agreement, without more, is not
intended to and shall not be construed as granting any Third Party Beneficiary
with any ownership interest of any kind in any of Company’s Confidential
Information.
10.    Notification.
Employee acknowledges and agrees that Company may notify anyone employing or
contracting with Employee or evidencing an intention to employ or contract with
Employee as to the existence and provisions of this Agreement, as well as
provide them an opinion regarding its enforceability. While Employee reserves
the right to also communicate disagreement with such an opinion if Employee
disagrees, Employee recognizes Company’s legitimate business interest in
expressing its opinion and consents to it doing so if it believes it necessary.
Employee will not assert any claim that such conduct is legally actionable
interference or otherwise impermissible regardless of whether or not this
Agreement is later found to be enforceable in whole or in part.
11.    Future Awards.
Nothing contained in this Agreement is intended to or shall be construed to
impose any obligation on Company to grant stock options or restricted stock
units to Employee other than the Equity Awards granted by Company’s Board of
Directors or a duly authorized committee thereof prior to execution of this
Agreement.
12.    Enforcement and/or Reimbursement.
Employee acknowledges and agrees that, by reason of the sensitive nature of the
Confidential Information, Intellectual Property, Trade Secrets, and Goodwill
referred to in this Agreement, a breach of any of the promises or agreements
contained herein will result in irreparable and continuing damage to Company for
which there may not be an adequate remedy at law. If Employee violates any of
the terms of this Agreement, all Company obligations under this Agreement shall
cease without relieving Employee of Employee’s continuing obligations hereunder
and Employee shall forfeit all outstanding Equity Awards and all Company
obligations to Employee regarding such Equity Awards shall cease.     
In addition to the foregoing, to the extent Employee breaches any provision of
this Agreement, Employee shall be required to reimburse Company for any amounts
received as profit or gain from any previously granted Equity
Awards.    Employee acknowledges and agrees that said forfeitures and/or
reimbursements represent only a small portion of the actual irreparable and
continuing damages Company would experience if Employee violates the terms of
this Agreement. As such, Employee further acknowledges and agrees that, in
addition to the foregoing, and the recovery of any additional damages to which
Company may be entitled in the event of Employee’s violation of this Agreement,
Company shall also be entitled to equitable relief, including such injunctive
relief as may be necessary to protect the interests of Company in such
Confidential Information, Company Intellectual Property, Trade Secrets, and
Goodwill and as may be necessary

7

--------------------------------------------------------------------------------



to specifically enforce this Agreement. The Company shall be entitled to seek
and secure injunctive relief without the posting of a bond; provided, however,
that if the posting of a bond is required by law for injunctive relief to issue
then a bond of $1,000 shall be deemed a reasonable bond. Employee further
acknowledges and agrees that the remedies of forfeiture, reimbursement, and
injunctive relief are cumulative and the forfeiture/reimbursement is not
intended as a “buyout” option for Employee or as a substitute for Employee’s
performance under this Agreement.
13.    Reformation and Severability.
Employee and Company intend and agree that if a court of competent jurisdiction
determines that the scope of any provision of this Agreement is too broad to be
enforced as written, the court should reform such provision(s) to such narrower
scope as it determines to be enforceable. Employee and Company further agree
that if any provision of this Agreement is determined to be unenforceable for
any reason, and such provision cannot be reformed by the court as anticipated
above, such provision shall be deemed separate and severable and the
unenforceability of any such provision shall not invalidate or render
unenforceable any of the remaining provisions hereof. Employee and Company
further agree that in the event a court of competent jurisdiction determines
this Agreement to be unenforceable and void in its entirety, Company shall be
entitled to rescission of all outstanding Equity Awards given Employee as
partial consideration for Employee’s obligations under this Agreement, and all
Company obligations to Employee regarding such Equity Awards shall cease.
14.    Integration and Amendments.
This Agreement, including the initial paragraph and the recitals to this
Agreement, each of which is incorporated herein and made part of this Agreement
by this reference, is a complete agreement between the parties and amends and
restates in its entirety any proprietary matters agreement(s) between Employee
and Company executed in conjunction with the grant of Equity Awards. The
previous sentence notwithstanding, Employee expressly acknowledges that as an
employee of Company or any of its affiliates, Employee was and is subject to
additional policies and agreements instituted for the purpose of protecting the
Confidential Information, proprietary information, Trade Secrets, and Goodwill
of Company and its subsidiaries and affiliates; and as such, Employee expressly
acknowledges that all such policies and agreements shall not be replaced and
superseded by this Agreement, but shall be used together with this Agreement to
protect the interests of Company and its subsidiaries and affiliates to the
fullest extent allowed by law. This Agreement shall be binding upon and for the
benefit of the parties and their respective heirs, executors, administrators,
successors, devisees, permissible assigns, personal representatives, and legal
representatives. No supplement, modification, or amendment to this Agreement
shall be binding unless executed in writing by Employee and Company or by order
of a court of competent jurisdiction.
15.    Waiver.
Any waiver by either party of a breach of any provision of this Agreement shall
not operate or be construed as a waiver of any subsequent breach or provision
hereof.

8

--------------------------------------------------------------------------------



16.    Miscellaneous.
(a)    At-will Employment. Nothing contained in this Agreement shall be deemed
to alter or modify Employee’s status as an at-will employee of Company or any of
its affiliates.
(b)    Jurisdiction, Venue, and Governing Law. As a corporation organized under
the laws of the State of Delaware, Cabela’s has an interest in having Delaware
law applied to contracts with its employees, as well as disputes with them.
Applying Delaware law in this fashion affords the parties predictability as to
the law to be applied, as well as uniformity across Cabela’s workforce.
Consequently, this Agreement shall be considered executed and performable in
Delaware and shall be governed by the laws of the State of Delaware, without
regard for the conflicts of laws rules of Delaware or any other state. Any
action relating to or arising out of this Agreement shall be brought only in a
court of competent jurisdiction located in Delaware and the parties expressly
consent to such venue. Employee consents to the personal jurisdiction of the
courts located in Delaware over him or her.
(c)    Survival. Employee’s obligations hereunder shall survive the termination
of Employee’s employment with Company or any of its affiliates or termination of
any other agreement or relationship between Employee and Company, and shall,
likewise, continue to apply and be valid notwithstanding any change in the
Employee’s duties, responsibilities, position, or title. Nothing in this
Agreement shall eliminate, reduce, or otherwise remove any legal duties or
obligations that Employee would otherwise have to the Company through common law
or statute.
(d)    Assignability. This Agreement shall automatically inure to the benefit
of, and be enforceable by, Company and its successors, parents, subsidiaries,
Third Party Beneficiaries, and assigns; without the need for any further action
or approval by Employee. Employee agrees that this Agreement is assignable by
Company and may be enforced by any Third Party Beneficiary, assignee, or
successor of Company. This Agreement is not assignable by Employee.
17.    Employee’s Copy.
EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE HAS RECEIVED A COPY OF THIS AGREEMENT AND
HAS READ, UNDERSTOOD, AND AGREES TO BE BOUND BY THE TERMS AND CONDITIONS
CONTAINED IN THIS AGREEMENT.
The parties have executed this Agreement effective as of the date of your
acceptance of this Agreement.
CABELA'S INCORPORATED


 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
Its:
 
 
 
, Employee




9